Citation Nr: 1118830	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife 


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to June 1991, including service in Southwest Asia in support of Operation Desert Shield/Desert Storm from December 1990 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in February 2010.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 60 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  He submitted private treatment records with a waiver of RO jurisdiction.

The Veteran also raised an informal claim of entitlement to service connection for tinnitus.  See January 2007 substantive appeal.  This issue has not been addressed, and therefore, the Board refers it for any appropriate action.

The Veteran's claim was previously before the Board in June 2010 and remanded at that time for additional evidentiary development, to include providing the Veteran proper notice, undertaking other efforts to locate and obtain his service treatment records (STRs), and affording him a VA examination.  The Board finds substantial compliance with the June 2010 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of noise during his active military service.
2.  The Veteran credibly states that he experienced a continuity of hearing problems since active service and the medical evidence shows that the Veteran currently has a hearing loss disability.

3.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed bilateral hearing loss is related to service, and in particular, to noise exposure in Southwest Asia in support of Operation Desert Shield/Desert Storm.  Where, as here, the Veteran's service treatment records have been lost or destroyed, the Board has a heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision as a consequence of the Veteran's missing records.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

Establishing Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385 (2010), for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Factual Background and Analysis

As noted above, efforts to locate and obtain the Veteran's complete service treatment records (STRs) have been unsuccessful to date.  While VA was able to obtain a copy of the Veteran's service personnel records (SPRs), a formal finding was made in June 2010 that all of the available records were included in the claims file.  The Veteran was notified of this finding in August 2010.  At that time, the Veteran was encouraged to submit any evidence in his possession as well as any alternate evidence such as "buddy statements" from fellow service members.
Associated with the claims file is a clinical evaluation and physical examination report dated November 1974.  The clinical evaluation was essentially normal and no audiological problems were found at that time.  The Board is aware that several other STRs are included in the claims file; however, these records are not pertinent to the issue currently on appeal.

The Veteran initially sought VA care in June 2004.  He reported having decreased auditory acuity in the right ear at that time.  He also experienced a buzzing noise in his right ear for approximately ten years.  His past history was significant for exposure to loud noise as a result of machine gun fire and as an "Amtrak" driver in service.  A review of systems was positive for hearing loss.  The impression was right ear hearing problem secondary to loud noise.        

The Veteran subsequently presented to VA in September 2005 with subjective complaints of left elbow pain and nasal stuffiness.  A computerized problem list generated at that time identified the Veteran as having partial hearing loss.

The Veteran was afforded a VA Compensation and Pension (C&P) audiological examination in December 2009.  The examiner reviewed the claims file and noted that a November 1974 in-service examination showed normal hearing bilaterally, while a September 2004 VA examination revealed evidence of mild sensorineural hearing loss at 2000 Hz and mild to moderate sensorineural hearing loss at 2000-4000 Hz in the right ear.  The Veteran reported subjective complaints of bilateral hearing loss for approximately ten years, stemming from exposure to artillery fire and vehicle noise during his periods of active and reserve service.  The Veteran also acknowledged recreational noise exposure in the form of hunting, but he stated that he "always" used hearing protection.  He denied occupational noise exposure.  The audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
35
20
LEFT
10
10
55
50
45

Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 92 percent in the left ear.  The impression was moderate to mild sensorineural hearing loss in the left ear and moderately severe to moderate sensorineural hearing loss in the right ear.  The examiner, however, was unable to provide an opinion about the etiology of the Veteran's bilateral hearing loss disability in the absence of in-service audiograms and/or objective evidence showing the onset of the Veteran's bilateral hearing loss disability.

The Veteran presented to P. Geibeig, M.D. in February 2010 with subjective complaints of hearing loss as a consequence of his in-service noise exposure.  The results of an audiometry test revealed an inability to hear in either ear at 2000 Hz.  The impression was hearing loss.  Dr. Geibeig noted that VA gave the Veteran hearing aids in 2004.

The Veteran also testified before the undersigned VLJ in February 2010.  In particular, he denied any hearing problems prior to joining the Marine Corps Reserves in 1974.  He also denied a history of occupational noise exposure.  The Veteran further testified that he was exposed to loud noises during his active duty deployment to Southwest Asia.  In particular, the Veteran reported exposure to machine gun fire and noise from machinery, including Amtraks.  According to the Veteran, he noticed diminished hearing after returning from Southwest Asia which got progressively worse over the intervening years.  The Veteran's wife indicated that he had greater difficulty understanding conversations upon his return from Operation Desert Storm.  She also noted that the Veteran raised the volume on the television to be able to hear it.  The Veteran obtained some relief from his symptoms by using VA-issued hearing aids (since November 2004).

The Veteran was afforded another VA C&P audiology examination in November 2010.  The examiner reviewed the claims file.  According to the Veteran he had noticeable hearing loss for approximately ten years.  It was also noted that the Veteran was exposed to artillery fire without the benefit of hearing protection during his period of active service.  With respect to his periods of inactive service, he was exposed to noise from track vehicles and machine guns.  The Veteran acknowledged hunting rarely, but stated that he used hearing protection.  He denied occupational noise exposure.  The audiological examination yielded the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
35
20
LEFT
15
15
55
50
40

Speech recognition scores using the Maryland CNC word lists were 80 percent in the right ear and 86 percent in the left ear.  The impression was normal to moderately severe bilateral sensorineural hearing loss.  The examiner, however, was unable to provide an opinion about the etiology of the Veteran's bilateral hearing loss disability in the absence of in-service audiograms and/or objective evidence showing the onset of the Veteran's bilateral hearing loss disability.  In addition to the in-service noise exposure, the examiner also noted that other potential etiologies for the Veteran's bilateral hearing loss including age and recreational noise exposure.  

Also associated with the claims file is a statement dated March 2011 from M.M., the Veteran's service buddy.  According to M.M., he and the Veteran were stationed together in February 1991 in support of Operation Desert Storm.  M.M. indicated that there were several instances in which they were exposed to excessive noise from artillery fire.  In some instances, M.M. stated that they did not have time to use proper hearing protection.  M.M. also detailed exposure to "normal combat noises" such as gunfire, armored vehicles, and aircraft.  Furthermore, M.M. stated that the Veteran was exposed to loud noises in the course of his normal job duties on the machine gun and grenade ranges and due to his operation of assault amphibian vehicles.  

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a finding of service connection for bilateral hearing loss.  Although the Veteran's available STRs were completely negative for a diagnosis of or treatment for hearing loss as defined by VA, 38 U.S.C.A. § 1154(a) provides that consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In this regard, the Veteran had active service in support of Operation Desert Shield/Desert Storm from December 1990 to May 1991.  The Veteran's military occupational specialty (MOS) was assault amphibious crewman.  The Veteran's service buddy, M.M., also recounted several instances during the Veteran's period of active service in which they were exposed to excessive noise either as a consequence of normal job duties and/or in connection with artillery and weapons fire (sometimes without the benefit of hearing protection).  Thus, the Board finds that the Veteran's statements that he was exposed to significant in-service acoustic trauma to be consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(a).

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, the record does not reflect that a bilateral hearing loss disability was noted in service; however, the Board does not have the benefit of reviewing the Veteran's STRs to confirm such a finding since they were lost.  But Ledford makes clear that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford, 3 Vet. App. at 89.  Instead, the Veteran can still establish service connection for hearing loss by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-60.  Thus, the fact that the Veteran may not have had a hearing loss disability as defined by VA in service is of no consequence in this case.   

The Veteran essentially reported a continuity of hearing problems and decreased auditory acuity since his service in Southwest Asia.  See VA examination reports and treatment records dated June 2004, December 2009, and November 2010; see also, private treatment records and hearing testimony dated February 2010.  The Board finds that the Veteran is competent to make such statements and the Board has no reason to doubt his credibility.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

The Board is aware that neither the December 2009 VA examiner nor the November 2010 VA examiner was able to provide an opinion about the etiology of the Veteran's bilateral hearing loss disability without resorting to mere speculation.  However, the June 2004 VA clinician noted the Veteran's history of in-service noise exposure and indicated that he had right ear hearing problem secondary to loud noise exposure.  Subsequently it was confirmed that the Veteran has a hearing loss disability with respect to both ears pursuant to 38 C.F.R. § 3.385.  In that regard, VA examinations reflect that he has auditory thresholds bilaterally that are greater than 40 decibels.  
 
The Board acknowledges that the Veteran reported some instances of noise exposure during inactive duty training as well as occasional instances of post-service recreational noise exposure as a result of hunting (which was performed with ear protection).  However, the Board cannot reasonably disassociate the nature or severity of the Veteran's in-service hearing loss from complaints of hearing loss during other post-service experiences, particularly where, as here, the Veteran's STRs are missing.  Consequently, the Board is required to resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the credible, competent, and probative lay statements show excessive noise exposure in service, continuity of hearing problems since Operation Desert Shield/Desert Storm, and as the medical evidence confirms a bilateral hearing loss disability, service connection for bilateral hearing loss is granted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


